Per curiam. If the appellant has no demand against Jefferson county, and no lien on the fund in suit, and no right to establish a lien by virtue of his suit, he is not entitled to a restraining order. If he has a claim against the county, or a right to a lien on the fund, he will not sustain irreparable injury if the county judge pay the fund to the appellee, because the county being a party, as far as it can be reached by suit, to this proceeding, will pay out the fund at its peril, and will not discharge its liability if it pays to the wrong person. The county is solvent, and if the appellant establishes his lien, his claim will not be jeopardized by the wrongful payment. But it is only in case of irreparable injury that an injunction issues pending the appeal. The motion for restraining order will be denied.